Citation Nr: 1021253	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  04-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey
 
 
THE ISSUES
 
1.  What evaluation is warranted for bilateral hearing loss 
since April 10, 2002?
 
2.  Entitlement to a total disability evaluation based upon 
individual unemployability.
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1943 to March 
1946. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).
 
In a May 2005 decision, the Board denied entitlement to an 
increased rating for bilateral hearing loss.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 memorandum decision, the 
Court vacated the denial of entitlement to an increased 
rating for bilateral hearing loss, and remanded the matter.  
In May 2008 and February 2009, the Board remanded that issue 
for further development.
 
In a November 2006 decision, the Board denied entitlement to 
a total disability evaluation based upon individual 
unemployability.  The claimant appealed that decision to the 
Court.  A November 2007 Court order granted a joint motion to 
remand, vacated the November 2006 denial of the claim of 
entitlement to a total disability evaluation based upon 
individual unemployability and remanded the matter.  
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The issue of entitlement to a total disability evaluation 
based upon individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
 
 
FINDINGS OF FACT
 
1.  Since April 10, 2002, the Veteran's bilateral hearing 
loss has, at worst, been manifested by a Roman Numeral Level 
IV hearing loss in the right ear, and a Roman Numeral Level 
II hearing loss in the left ear.
 
2.  The evidence in this case does not show such an 
exceptional disability picture that the assigned schedular 
evaluation for bilateral hearing loss is inadequate.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an increased disability rating for 
bilateral hearing loss since April 10, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102. 3.159, 4.85, Diagnostic Code 
6100 (2009).
 
2.  The criteria for referral of a bilateral hearing loss for 
consideration on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  
 
Pursuant to the May 2008 and February 2009 remands, the RO 
asked the Veteran in May 2008 and March 2009 correspondence 
to identify all medical care providers who have treated him 
for his hearing loss since October 2003.  The appellant did 
not identify any treatment.  The Veteran underwent VA 
examinations in November 2002, October 2003, July 2008, and 
June 2009.  The June 2009 VA examiner addressed the effect of 
the appellant's hearing loss disability on his employment and 
daily activities.  
 
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.
 
Governing law and regulations
 
A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85.
 
An exceptional pattern of hearing loss occurs when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  In the 
instant case, as will be shown below, the Veteran has 
demonstrated an exceptional pattern of hearing loss; 
therefore, 38 C.F.R. § 4.86 and Table VIA will be considered.
 
Analysis
 
In December 2002, service connection for a bilateral hearing 
loss was granted, and a zero percent disability rating 
assigned effective April 10, 2002.  
 
A 10 percent evaluation requires a Roman Numeral Level IV 
hearing loss in one ear and a Roman Number Level III in the 
other ear.  38 C.F.R. § 4.85-4.86.  A review of the November 
2002, October 2003, and June 2009 VA examination reports 
shows that at worst the Veteran's hearing loss has been 
manifested by a Roman Numeral Level IV hearing loss in the 
right ear.  These reports, however do not show that the 
hearing loss has been manifested by at least a Roman Numeral 
Level III hearing loss in the left ear.  
 
At the November 2002 VA examination, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
20, 25, 35, and 50, in the right ear, respectively.  The 
average puretone threshold for the right ear was 33 
decibels.  Speech discrimination was 100 percent in the right 
ear.  The puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 20, 15, 30, and 45, in the 
left ear, respectively.  The average puretone threshold was 
28 decibels for the left ear.  Speech discrimination was 96 
percent in the left ear.
 
At the October 2003 VA examination, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 
25, 30, 40, and 50, in the right ear, respectively.  The 
average puretone threshold for the right ear was 36 
decibels.  Speech discrimination was 94 percent in the right 
ear.  The puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz were 20, 15, 25, and 45, in the 
left ear, respectively.  The average puretone threshold was 
26 decibels for the left ear.  Speech discrimination was 100 
percent in the left ear.
 
The November 2002 and October 2003 VA audiological findings 
correspond to a level I hearing in each ear.  38 C.F.R. § 
4.85, Table VI.  Under Table VII, a designation of level I 
hearing in each ear warrants the assignment of a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The July 2008 VA examination report reflects that the 
examiner determined that the audiometric testing results were 
not adequate for rating purposes.  The examiner noted that 
there was poor agreement between the puretone threshold 
averages and the speech recognition tests.  The examiner 
added that the results were inconsistent and unreliable 
despite reinstruction.  Therefore, the Board will not use the 
results from this examination in rating the Veteran's 
bilateral hearing loss.

At the June 2009 VA examination, the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were 50, 
50, 55, and 65, in the right ear, respectively.  The average 
puretone threshold for the right ear was 55 decibels.  Speech 
discrimination was 80 percent in the right ear.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 40, 40, 50, and 55, in the left ear, 
respectively.  The average puretone threshold was 46 decibels 
for the left ear.  Speech discrimination was 84 percent in 
the left ear.
 
The June 2009 VA audiological findings correspond to a level 
IV hearing in the right ear and level II hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a level 
IV hearing loss in the right ear and level II hearing loss in 
the left ear yields a zero percent evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100.
 
The Board has considered the application of 38 C.F.R. § 
4.86.  Nonetheless, the Veteran's hearing loss does not meet 
the criteria under that section.  Each loss at the four 
specified frequencies is not 55 decibels or greater in either 
ear.  Moreover, the appellant's hearing tests do not show a 
result of 30 decibels or less at 1000 hertz and 70 decibels 
or more at 2000 hertz.  Therefore, the rating under 38 C.F.R. 
§ 4.85 is the correct rating under the regulations for the 
Veteran.  
 
With regard to extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating 
schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds that the Veteran's disability picture is not so unusual 
or exceptional in nature as to render his schedular rating 
inadequate.  The claimant's hearing loss has been evaluated 
under the applicable diagnostic code that has specifically 
contemplated the level of occupational impairment caused by 
the disability.  
 
The Board considered the holding in Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In that decision, the Court noted 
that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.
 
The June 2009 VA examiner stated that the Veteran would be 
able to work once he is appropriately fitted with hearing 
aids and if he is provided with assistive listening devices 
(amplified telephones, etc.).  As to ordinary activities, the 
examiner indicated that the appellant may experience 
difficulty understanding conversational speech, especially if 
there is background noise.  With regard to activity 
limitations, the examiner added that the claimant would 
function better in quiet environments, but he should do well 
if amplification is provided.  As to functional effects, the 
examiner stated that function was limited unless speech was 
loud enough for the Veteran to hear well.  The evidence of 
record does not reflect that the appellant's bilateral 
hearing loss has caused a marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
The appeal is denied.
 
 
ORDER
 
Entitlement to a compensable evaluation for bilateral hearing 
loss since April 10, 2002, is denied.
 

REMAND
 
The November 2007 joint motion reflects that the parties 
found a duty-to-assist error in the failure of a September 
2003 VA psychiatric examiner to address whether a 
psychotropic medication affected the Veteran's ability to 
function or contributed to his unemployability.  The joint 
motion also shows that the parties found another duty-to-
assist error in that October 2003 VA audiological and ear 
disease examination reports did not address questions posed 
by the examination request regarding the effects of hearing 
loss and tinnitus on employability.  Therefore, additional 
examinations are necessary for the adjudication of this 
claim.
 
Given that the claimant reported at the September 2003 VA 
psychiatric examination that he was receiving treatment for 
PTSD, the RO should also attempt to obtain all of the 
claimant's treatment records for PTSD since September 2002, 
one year prior to the claim of entitlement to a total 
disability rating based on individual unemployability.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
 
1.  The RO should ask the Veteran to 
identify all treatment for PTSD since 
September 2002 and thereafter secure any 
identified records.  The RO should 
associate any obtained records with the 
Veteran's claim folder.  If the RO cannot 
locate any identified VA treatment 
record, the RO must specifically document 
the attempts that were made to locate 
them, and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.
 
 2. The Veteran must be afforded a VA 
psychiatric examination to determine the 
nature and extent of his PTSD.  The 
claims folder is to be made available to 
the examiner to review.  In accordance 
with the latest AMIE worksheets for 
rating mental disorders, the examiner is 
to provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature of any 
disability due to PTSD.  The examiner 
must describe the extent of any 
functional impairment due to PTSD, and 
medication used to treat that disorder, 
and how that impairment impacts on his 
ability to work to include whether PTSD 
prevents he appellant from working.  A 
complete rationale for any opinions 
expressed must be provided.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examinations and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the appellant does not report for 
any of the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  After the development requested, the 
RO should review the examination reports 
and medical opinions to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
or medical opinion is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
5.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
is not granted, the Veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


